DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 28-31 as filed April 27, 2022 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding the closest prior art of record and previous rejection under 35 U.S.C. §103: 
Churchwell et al. (U.S. Pub. No. 2013/0191161) discloses provisioning a healthcare social network, capturing data streams, diagnostic profile creation, curating a diagnostic profile and generating integrated reports, but does not disclose the applying the method with respect to neurological disorders, the specific testing equipment, the specific combinations of data streams and content data or the use of SNPs.

Lou (Int. Pub. No. WO 2012/170704 A2) discloses obtaining a biological sample from a subject that is undergoing a treatment or is considered for a treatment; isolating genomic DNA from said biological sample; assaying the panel of biomarkers; generating an output with a computer algorithm based on the assay results of said panel of biomarkers; and/or determining the likely responsiveness of said subject to said treatment. The disclosure contemplates a variety of assaying techniques, including high-throughput sequencing, diseases which the method may be used for, including neurological disorders, and treatments which may be applied. Lou does not disclose the specific next generation sequencing equipment coupled to a network, the integration of such techniques into a healthcare social network which generates a diagnostic profile, or curates the profile and generates and integrated report on personalized therapy 

While Churchwell and Lou may be construed to loosely disclose/teach the limitations of claim 1 separately, there is no motivation or rationale to combine the disclosures to teach each and every limitation of the claim in view of the specification without relying on hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686